Citation Nr: 0524586	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-07 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for major depression, 
claimed as secondary to service-connected disabilities.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to April 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2002 
and January 2004 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

In the July 2002 decision, the RO denied the claim of 
entitlement to service connection for major depression, 
claimed as secondary to service-connected disabilities.  A 
January 2004 rating action denied the claim of entitlement to 
a total disability rating based on individual 
unemployability.  

In April 2005, the veteran presented personal testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

The Board notes that in August 2003, VA received 
correspondence from the SSA indicating that the veteran was 
awarded monthly disability benefits.  However, the medical 
records, and any other pertinent records, that formed the 
basis of the SSA award did not accompany the correspondence 
received in August 2003.  

During the April 2005 videoconference hearing before the 
undersigned, the veteran was asked whether he ever applied 
for Social Security Administration (SSA) disability benefits.  
He responded in the affirmative and indicated that he began 
receiving the benefits approximately 2 years ago.  The 
veteran was asked to testify about the basis of the SSA 
disability award.  He testified that he had difficulty 
remembering the details of the award, but that the award was 
likely based on a combination of the service-connected back 
disability and depression.  

The record shows that there were no requests made for records 
that the SSA reviewed in making their disability 
determination.  Therefore, the RO should contact the SSA and 
request all of the information that was reviewed when their 
decision was made, i.e., the information that was used to 
make the determination to award the veteran SSA disability 
benefits must be obtained and associated with the claims 
file.  The VA has a duty to assist in gathering social 
security records when put on notice that the veteran is 
receiving social security benefits. See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 180 (1992).  Therefore, on remand, the RO should 
contact the SSA and obtain all relevant records used to reach 
its decision.  

A review of the file reveals that the veteran has other 
service-connected disabilities, including tinnitus, residuals 
of a left shoulder injury, hypertension, a herniated nucleus 
pulposus of the lumbar spine with diskectomy and laminectomy 
at L5-S1, and chronic conjunctivitis with blepharitis and 
meibomitis.  He was afforded VA medical examinations in May 
2002 and in June 2003 for these disorders, however, the 
claims folder was not made available to the examiners for 
review.  The Board believes the veteran should be afforded a 
more contemporaneous examination, to include the examiner's 
review of the entire record, prior to a final adjudication of 
the veteran's claim.  See Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993); Proscelle v. Derwinski, 2Vet. App 629, 632 
(1992).

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA, 
which have treated him for depression and 
which have not already been made part of 
the record.  After the releases are 
signed, the RO should obtain and 
associate with the claims folder all of 
the veteran's treatment records.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain the records, a notation to that 
effect should be inserted in the file.  
The veteran should be informed of failed 
attempts to procure records, in order 
that he is allowed an opportunity to 
obtain those records for submission to 
VA.

2.  The RO should contact the SSA and 
obtain a copy of the veteran's disability 
determination along with all supporting 
medical records.  All records received 
should be associated with the claims 
folder.  

3.  The veteran should be afforded VA 
examinations to determine the severity of 
his service-connected tinnitus, residuals 
of a left shoulder injury, hypertension, 
a herniated nucleus pulposus of the 
lumbar spine with diskectomy and 
laminectomy at L5-S1, and chronic 
conjunctivitis with blepharitis and 
meibomitis.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to each physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of each 
examiner.  

Each examiner is to provide a detailed 
report of the disability being evaluated, 
and indicate to what extent, if any, the 
disorder would impact the veteran's 
ability to be employed.  Reasons and 
bases for all opinions rendered are to be 
provided.

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2004), and 
that all appropriate development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5. Thereafter, the RO should readjudicate 
the issues on appeal.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
Supplemental Statement of the Case.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



